Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 5/21/20 and 11/5/20 have been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement of a non-transitory storage medium having instructions that is used with a processor as set forth in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 sets forth a “non-transitory computer readable storage medium containing instructions that when executed by a processor perform the method”.  The specification does not even discuss such a medium.  Without such discussion, the disclosure would not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Also, the .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 respectively of U.S. Patent No. 10,609,501 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:   
It is clear that all the elements of the application claims 1 and 3 are to be found in patent claims 1 and 2 respectively (as the application claims fully encompass the patent claims).  The difference between the application claims and the patent claims lies in the fact that each of the patent claims include more features and are thus more specific. Specifically the patent claims include a “maximum number” of directional signals used for “prediction of dominant sound sources”.  Thus the invention of claims 1 and 2 of the patent are in effect a “species” of the “generic” invention of the application claims.  Since application claims 1 and 3 are anticipated by claims 1 and 2 respectively of the patent, they are not patentably distinct from claims 1 and 2 of the patent.  
    PNG
    media_image1.png
    11
    15
    media_image1.png
    Greyscale
As such, the       
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 respectively of U.S. Patent No. 10,257,635 B2 (cited by applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because:   
It is clear that all the elements of the application claims 1 and 3 are to be found in patent claims 1 and 2 respectively (as the application claims fully encompass the patent claims).  The difference between the application claims and the patent claims lies in the fact that each of the patent claims include more features and are thus more specific. Specifically the patent claims include a feature directed to a “current frame”.  Thus the invention of claims 1 and 2 of the patent are in effect a “species” of the “generic” invention of the application claims.  Since application claims 1 and 3 are anticipated by claims 1 and 2 respectively of the patent, they are not patentably distinct from claims 1 and 2 of the patent.  
    PNG
    media_image1.png
    11
    15
    media_image1.png
    Greyscale
As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by,    
10. 	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,635 B2 (cited by applicant) in view of Sen (US 9,190,065 B2). 
The teaching of U.S. Patent No. 10,257,635 B2 is discussed above and incorporated herein.  This reference however does not teach the use of a non-transitory computer readable medium containing instructions that are executed by a processor.  Sen, teaches in the environment of signal processing that instructions stored on a medium and used by a processor is known  (column 21, line 51 – column 22, line 23) to provide an alternative means to implement the operations of signal processing.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such teaching into the arrangement of U.S. Patent No. 10,257,635 B2 (cited by applicant) to predictably provide an alternative arrangement for processing the signals.  Therefor the claimed subject matter would have been obvious before the filing of the invention.     
11. 	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,609,501 B2 in view of Sen. 
The teaching of U.S. Patent No. 10,609,501 B2 is discussed above and incorporated herein.  This reference however does not teach the use of a non-transitory computer 
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/22/21